DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims

Claims 9-14 are pending. Claims 1-8 and 15-20 have been withdrawn. Claims 9, 13, and 14 have been amended. Claim 9 is independent.  This Office action is in response to the applicant’s arguments received on 08/25/2021.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview and electronically (via email) with Daniel Evans on 09/03/2021.
The application has been amended as follows:
With respect to the claims:
 Claims 1-8 and 15-20 have been cancelled.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 08/25/2021 have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 9-14 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 9-14 have been withdrawn.
With respect to the claim rejections on Claims 9-14 under 35 U.S.C. § 102, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 and 103 for Claims 9-14 have been withdrawn.

Allowable Subject Matter
With respect to Claim 9: Claim 9 has been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.

Reasons for Allowance
The allowable subject matter found in the Claims 9-14 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “wherein the upper threshold torque is a maximum torque that may be provided by the engine operating with selected engine induction ratio”. 
The closest prior art of reference is Yuille et al. (US8464890). Yuille also comprises a variety of methods and arrangements for operating an internal combustion engine and one or more motor/generators in a hybrid vehicle, however it does not specifically state a system such that “the 
Therefore, Claim 9 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAMI KHATIB/Primary Examiner, Art Unit 3669